 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     MICHAEL MCDONALD,                                  )
 4                                                      )
                           Plaintiff,                   )       Case No.: 2:18-cv-02271-GMN-BNW
 5
            vs.                                         )
 6                                                      )                     ORDER
     CITY OF LAS VEGAS, et al.,                         )
 7                                                      )
                           Defendant.                   )
 8                                                      )
 9                                                      )
                                                        )
10
11          Pending before the Court is the Report and Recommendation (“R&R”) of United States
12   Magistrate Judge Brenda Weksler, (ECF No. 8), which recommends that Plaintiff Michael
13   McDonald’s (“Plaintiff’s”) case be dismissed without prejudice for failure to either apply to
14   proceed in forma pauperis or pay the filing fee.
15          A party may file specific written objections to the findings and recommendations of a
16   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
17   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
18   determination of those portions to which objections are made. Id. The Court may accept, reject,
19   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
20   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
21   not required to conduct “any review at all . . . of any issue that is not the subject of an
22   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
23   that a district court is not required to review a magistrate judge’s report and recommendation
24   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
25   1122 (9th Cir. 2003).


                                                  Page 1 of 2
 1         Here, no objections were filed, and the deadline to do so, November 1, 2019, has passed.
 2   (Min. Order, ECF No. 8).
 3         Accordingly,
 4         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 8), is
 5   ACCEPTED AND ADOPTED in full.
 6         IT IS FURTHER ORDERED that Plaintiff’s case is DISMISSED without prejudice.
 7                     3 day of December, 2019.
           DATED this ___
 8
 9
10                                              ___________________________________
                                                Gloria M. Navarro, District Judge
11                                              United States District Court
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                              Page 2 of 2
